      Case 2:20-cv-00415-GGG-DMD Document 40 Filed 12/14/20 Page 1 of 1




MINUTE ENTRY
DOUGLAS, M.J., 2020
DECEMBER 14, 2020

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

DARRELL SIMMONS                                                     CIVIL ACTION

VERSUS                                                              NO. 20-415

BOARD OF COMMISSIONERS OF THE LOUISIANA                             SECTION: “T” (3)
STADIUM AND EXPOSITION DISTRICT

       A settlement conference in the above matter was conducted on this date.

       PRESENT:       Andrew D. Bizer
                      Erin Wheeler
                      Loretta G. Mince
                      H. Michael Bush

       A settlement could not be confected at this time. Counsel are instructed to notify the

undersigned if an additional settlement conference would be beneficial prior to trial.




                                             ___________________________________
                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE



MJSTAR(2.50)
